DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Intended Use
2.	Claim 1 contains the embodiment “thereby determines whether the wheel idles”.  This embodiment has not been afforded patentable weight because it simply expresses the intended result of a process step positively recited.  See MPEP at 2111.04.

Claims Allowable - Reasons for Allowance
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

3.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed.  None of the prior art cited could anticipate, or be combined to render obvious the control device sets a front wheel average rotation speed that is an average rotation speed of the left and right front wheels, based on the rotation speed of the first motor, and sets a rear wheel average rotation speed that is an average rotation speed of the left and right rear wheels, based on the rotation speed of the second motor, when a difference between the front wheel average rotation speed and the rear wheel average rotation speed 
Subsequently, claims 2-7 are also now allowable due to dependence on t independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        7 May 2021